DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnes et al. (US 9,198,576 B1).
Regarding claim 7, Barnes discloses a system comprising: a computer with a user interface; (Abstract, handheld device having a touchscreen display)	and a non-transitory computer readable program (Column 5, lines 46-55, program on memory) for causing the computer to perform the following steps when (Figures 21 and column 19, lines 26-61, ghost image display for capturing an image of a subject wearing a spectacle frame with temples)	instructing the user to verify the captured image for alignment; (Column 19, lines 46-61, preview screen and subsequent instructions for the user to level and adjust orientation of the handheld device)	determining a pantoscopic tilt (Column 13, line 61 – column 14, line 12, measuring pantoscopic tilt).
Regarding claim 8, Barnes discloses an image recording apparatus for capturing and displaying an image, and spatial orientation sensors from which spatial orientation data is recorded (Abstract, touchscreen display handheld device having a camera unit and orientation sensing unit).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US 9,198,576 B1) in view of D’Agostino (US 2005/0206834 A1).
Regarding claim 1, Barnes discloses a method of measuring pantoscopic tilt of spectacles, the method comprising: a) providing a spectacle frame comprising a spectacle frame front and temples; (Figure 1 and column 9, lines 36-60, providing spectacle frames with temples and have a front)	b) placing the spectacle frame on a user's face in a position of normal wear (Abstract, subject wearing the spectacle frame); 	c) providing an image recording apparatus which contains spatial orientation sensors; (Abstract, handheld device with an orientation sensing unit)	d) positioning an image recording apparatus to capture a side view image of the user wearing the spectacle frame; (Column 12, lines 24-42, orienting the handheld device to take a picture of a subject’s profile)	e) capturing an image of the user wearing the spectacle frame, wherein a profile of spectacle frame front is visible, and recording spatial orientation data of the image recording apparatus; (Figure 8 and column 12, lines 43-64, capturing image of the subject’s profile wearing the spectacle frame, where orientation information is obtained and displayed, column 11, line 58 – column 12, line 8,)	f) determining pantoscopic tilt of the spectacle frame (Column 13, line 61 – column 14, line 12, measuring pantoscopic tilt).
(Paragraph 0008). 	D’Agostino’s optimum fitting distance of between 13 to 15 mm for worn eyewear would have been recognized by one of ordinary skill in the art to be applicable to the subject wearing a spectacle frame of Barnes and the results would have been predictable in the subject wearing a spectacle frame with an optimum fitting distance of between 13 to 15 mm. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Barnes discloses aligning the image recording apparatus with the spectacle frame front profile prior to step e) (Column 12, lines 24-42, positioning the subject in a viewfinder for taking the picture).
Regarding claim 3, Barnes discloses using an alignment feature to align the image recording apparatus with the spectacle frame front profile (Figure 7 and column 12, lines 24-42, ghost image used to facilitate positioning the subject in the viewfinder).
Regarding claim 4, Barnes discloses wherein the captured image is verified for correct alignment of the image recording apparatus prior to step f) (Column 12, lines 12-42, the user may activate a shutter-release icon to take the picture when the subject’s profile is properly positioned in the viewfinder)
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US 9,198,576 B1) in view of D’Agostino (US 2005/0206834 A1) and further in view of Nauche et al. (US 7,950,800 B2).
Regarding claim 5, Barnes in view of D’Agostino discloses all limitations as discussed in claim 1.	Barnes in view of D’Agostino does not clearly disclose wherein the pantoscopic tilt is determined by performing mathematical calculations on spatial orientation sensors' data to display an angle of tilt.	Nauche discloses spatial sensors on a measurement device that can determine a tilt angle ALPHA (Column 5, lines 52-65) that is used in calculating pantoscopic tilt TETA (Column 10, lines 44-63) with displayable results (Column 19, lines 5-15).	Nauche’s use of spatial sensors that obtain angles that can be used in calculating pantoscopic tilt would have been recognized by one of ordinary skill in the art to be applicable to the handheld device with orientation sensors of Barnes in view of D’Agostino and the results would have been predictable in the use of orientation sensors on a handheld device to calculate pantoscopic tilt for spectacle frames. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US 9,198,576 B1) in view of D’Agostino (US 2005/0206834 A1) and further in view of Becker et al. (US 2020/0262009 A1).
Regarding claim 6, Barnes in view of D’Agostino discloses all limitations as discussed in claim 1.(Paragraph 0040).	Becker’s attachable markers would have been recognized by one of ordinary skill in the art would have been recognized by one of ordinary skill in the art to be applicable to the spectacle frame with temples of Barnes in view of D’Agostino and the results would have been predictable in attaching markers to spectacle frames at the temples in order to facilitate image capture, image processing, temple recognition, temple tracking, and/or position/orientation detection of the temples. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
El-Hajal et al. (US 10,386,657 B2) discloses measuring pantoscopic tilt using images.	Haddadi (US 2014/0218679 A1) discloses markers on a spectacle frame.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHI HOANG/Primary Examiner, Art Unit 2613